Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154612(60)(61)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DEMETRIUS D. PEARSON, Personal                                                                            Joan L. Larsen,
  Representative of the Estate of GAYLE                                                                               Justices
  PEARSON, Deceased,
               Plaintiff-Appellee,
                                                                    SC: 154612
  v                                                                 COA: 327581
                                                                    Wayne CC: 13-014154-NO
  CITY OF RIVER ROUGE,
             Defendant-Appellant.
  _________________________________________/


          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer
  submitted on December 8, 2016, is accepted for filing. On further order of the Chief
  Justice, the motion to strike is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 21, 2016
                                                                               Clerk